IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


    STATE OF DELAWARE                       )
                                            )
              v.                            )      I.D. # 1812006069
                                            )
    JONATHAN JIMINEZ,                       )
                                            )
                     Defendant.             )



                          Date Submitted: August 19, 2020
                           Date Decided: August 31, 2020

            ORDER DENYING JONATHAN JIMINIZ’S MOTION
                      TO AMEND SENTENCE

       This 31st day of August, 2020, upon consideration of the Motion to Amend

Sentence filed by Jonathan Jiminez (“Defendant”); Rule 35 of the Superior Court

Rules of Criminal Procedure (“Criminal Rule 35”); the facts, arguments and legal

authorities set forth in the Rule 35 Motion; and, the entire record in this case:

       1.    On December 17, 2018, Defendant was indicted on the following

felonies: (1) Continuous Sexual Abuse of a Child; (2) Sexual Solicitation of a Child;

and (3) six counts of Unlawful Sexual Contact, Second Degree.1 Convictions of

these charges require registration as a Tier 2 sex offender and require public notice




1
       From the time of indictment to the time of sentencing, Defendant was at
liberty.
of such status for 25 years. If convicted of Continuous Sexual Abuse of a Child,

Defendant faced a minimum mandatory sentence of two years at Level V.

      2.     On November 18, 2019, the State and Defendant negotiated a Plea

Agreement whereby Defendant pleaded guilty to five counts of Unlawful Sexual

Contact Third Degree. Defendant and the State agreed to recommend a sentence to

the Court of 30 days at Level V followed by two years of Level III probation.2

Following the plea, the Court ordered a pre-sentence investigation and scheduled

sentencing for March 20, 2020.

      3.     On March 13, 2020, counsel for Defendant requested a continuance of

the sentencing due to a conflict in counsel’s schedule. The Court approved this

request on March 16, 2020.       The COVID-19 pandemic, however, prevented

sentencing from occurring until August 7, 2020.

      4.     Prior to sentencing, counsel for Defendant and the State submitted

Sentencing Memorandums. In Defendant’s Sentencing Memorandum, he changed

his position and requested that the Court impose no Level V time. Defendant also

requested that if the Court did impose Level V time, that it be served “Weekends

Only.”     The State opposed any request that differed from the agreed-upon

recommendation in Defendant’s Plea Agreement.


2
  Notably, on the Plea Agreement, Defendant circled – and initialed – the fact that
the State and Defendant were agreeing to a sentence that included 30 days of Level
V time.
                                        2
      5.    On August 7, 2020, after reviewing the presentence investigation report

and hearing testimony from the State, the victims and Defendant, the Court followed

the State and Defendant’s recommendation for Level V time presented at the time

of the Plea Agreement and sentenced Defendant to the following: (1) for IN18-12-

1175: one year at Level V, suspended after 30 days followed by one year at Level

III probation; (2) for IN18-12-1176: one year at Level V, suspended for 1 year at

Level III probation; (3) for IN18-12-1177: one year at Level V, suspended for one

year at Level III probation; (4) for IN18-12-1178: one year at Level V, suspended

for one year Level III probation; and (5) IN18-12-1180: one year at Level V,

suspended for one year at Level III probation. The probation time for IN18-12-1175

and IN18-12-1176 is consecutive; the probation time for IN18-12-1177, IN-12-1178

and IN18-12-1180 is concurrent.

      6.    Defendant filed his Motion to Amend Sentence on August 14, 2020.

      7.    In the Motion, Defendant renewed his request that the Court modify his

sentence so that he may serve his Level V time on weekends only. Defendant seeks

this modification due to the negative impact his incarceration will have on his

employment and his family’s financial situation – the same arguments considered

and rejected by the Court during sentencing. Defendant contends that the Court did

not consider these consequences in determining Defendant’s sentence.




                                        3
        8.     Defendant argues that if he loses his current employment, he will not

be employable at the same capacity in the future. This, Defendant argues, will have

an “extraordinarily deleterious” effect on his wife and two children. Although

Defendant’s wife is employed, the family relies on Defendant’s income in order to

pay the mortgage for the home they purchased in May 2020 and other living

expenses.

        9.     According to Defendant, prior to sentencing, he held a managerial

position in which he and three co-workers had an understanding that Defendant’s

absence due to incarceration would not result in job loss. During the last week of

July 2020, Defendant was offered, and accepted, a promotion to a position that

would not offer such protection.       Defendant cites in his Motion “the blatant

unfairness to two innocent children whose lives and their futures, literally, are

impacted in a more substantial way if their father loses his employment” as a basis

for his sentence modification.

        10.    Pursuant to Criminal Rule 35(b), the Court may reduce a sentence of

imprisonment on a motion made within 90 days after the sentence is imposed.3 The

intent of Criminal Rule 35(b) has historically been to provide a reasonable period

for the Court to consider alteration of its sentencing judgments.4 Where a motion



3
    Super. Ct. Crim. R. 35(b).
4
    Johnson v. State, 234 A.2d 447, 448 (Del. 1967) (per curiam).
                                          4
for reduction of sentence is filed under Criminal Rule 35(b), within 90 days of

sentencing, the Court has broad discretion to decide if it should alter its judgment.5

“The reason for such a rule is to give a sentencing judge a second chance to consider

whether the initial sentence is appropriate.”6

      11.    Defendant filed his Motion on August 14, 2020, less than 90 days after

the imposition of the sentence, and has, therefore, made a timely request under

Criminal Rule 35.7

      12.    Although timely filed, Defendant’s Motion lacks merit and is denied.

“The point of a plea agreement is to secure the client the most certainty he can get

as to his sentence by reaching an agreement with the State about the recommended

sentence, and then advocating to the court that it should accept the parties’ good faith

agreement.”8 The sentence in this case was imposed pursuant to a Plea Agreement

between the State and Defendant and signed by Defendant. Pursuant to Superior

Court Criminal Procedural Rule 11(c)(1), the Court addressed Defendant personally

in open court and determined that Defendant understood the nature of the charge to


5
  Hewett v. State, 2014 WL 5020251, at *1 (Del. Oct. 7, 2014) (“When, as here, a
motion for reduction of sentence is filed within ninety days of sentencing, the
Superior Court has broad discretion to decide whether to alter its judgment.”).
6
  State v. Reed, 2014 WL 7148921, at *2 (Del. Super. Dec. 16, 2014) (citing United
States v. Ellenbogen, 390 F.2d 537, 541–43 (2d. Cir. 1968) (explaining the time
limitation and purpose of then-existent sentence reduction provision of Fed. R. Crim.
P. 35, the federal analogue to current Criminal Rule 35(b)).
7
  Del. Super. Crim. R. 35(b).
8
  State v. Harden, 180 A.3d 1037, 1049 (Del. 2018).
                                          5
which the plea was offered, the mandatory minimum penalty provided by law, if

any, and the maximum possible penalty provided by law. Accordingly, Defendant

acknowledged in open court that the range of possible penalties included the

sentence that was imposed by the Court in this case.

         13.       Unlike in Harden, the same counsel represented Defendant here from

January 2019 through sentencing – a time that spanned a year and seven months. As

a result, Counsel had sufficient time to investigate mitigating evidence and prepare

Defendant for allocution and sentencing.9 In addition, prior to sentencing, the Court

received sentencing memoranda from both the State and Defense counsel, where the

issues of aggravating and mitigating factors were discussed.

         14.       In considering the appropriate sentence to impose, the Court considered

the victim impact statements, the submissions by the State and Defendant, the pre-

sentence investigation, Defendant’s criminal history and custody status at the time

of the offense, Defendant’s family history and the statutory range of penalties for

each offense set by the Legislature.

         15.       Moreover, during sentencing, the Court permitted Defendant and

Defense counsel an opportunity to address the Court, which they did. The Court

also discussed the practical difficulties associated with an individual going in and

out of incarceration during the COVID-19 pandemic. Such an arrangement would


9
    Id. at 1050.
                                               6
pose serious health risks to other incarcerated individuals, facility staff, and the

public, in addition to the Defendant, himself. The Department of Correction has

instituted a number of restrictions in order to minimize health and safety risks due

to the COVID-19 pandemic. According to the State’s response to Defendant’s

Motion, weekend incarcerations have been suspended. Even if the Court were to

find sentence modification appropriate in this case, which it does not, the

modification Defendant seeks is not possible.

      16.    Defendant’s current situation is the culmination of several deliberate

decisions he made, including the original underlying criminal conduct, pleading

guilty, and deciding not to attempt to make arrangements with his employer ahead

of   sentencing,   despite   previously   agreeing   to   the   State’s   sentencing

recommendation.10      Courts have consistently rejected familial and financial

hardship as bases for granting a Rule 35 motion, and they are not appropriate factors

for consideration in the context of a sentence modification motion.11

      17.    Defendant had nearly nine months between pleading guilty and his

sentencing. This was more than sufficient time to prepare for the sentencing hearing

and for the sentence itself. In fact, had Defendant’s counsel not requested a


10
   See Iverson v. State, 2010 WL 376899, at *1 (Del. Jan. 12, 2010); State v. Liket,
2002 WL 31133101, at *3 (Del. Sept. 25, 2002).
11
   Liket, 2002 WL 31133101, at *3 (citing United States v. Ashor, 1996 WL 164948,
at *2 (E.D.N.Y. Mar. 29, 1996); United States v. Stein, 1992 WL 55722, at *3 (E.D.
Pa. Mar. 11, 1992)).
                                         7
continuance in the sentencing, the Court would have sentenced Defendant in March

2020.

        18.   The Court is not bound by the State’s or Defendant’s sentence

recommendations, but courts traditionally give respect and deference to good faith

plea bargains, such as the one made here.12 Defendant had no reason not to anticipate

being sentenced to 30 days at Level V, as this was precisely what the State and the

Defendant recommended as a result of his guilty plea.13

        19.   The State contends that Defendant’s reasoning for seeking modification

of his sentence shows a lack of remorse for the harm he caused his victims. Based

on Defendant’s submissions, the Court agrees. Defendant continues to focus on the

negative consequences his sentence will have on his own life and appears to lack

understanding of the extent of the harm he caused his two victims.14

        20.   The sentence is appropriate for all the reasons stated at the time of

sentencing. No additional information has been provided to the Court that would

warrant a reduction or modification of this sentence. In fact, no new information

has been provided to the Court at all that was not previously considered prior to or

during sentencing. The sentence imposed was well within the statutory guidelines,

as well as reasonable and just under the circumstances presented.


12
   See Harden, 180 A.3d at 1051.
13
   Cf. Id. at 1047–49.
14
   See Id. at 1039–40.
                                          8
      21.   Accordingly, for the reasons stated above, this Court finds that

Defendant has not demonstrated cause for the relief sought in the Rule 35 Motion.

      IT IS ORDERED that Jonathan Jiminez’s Motion to Amend Sentence is

DENIED.




                                        9